Exhibit 10.7

 

ELEVENTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

ELEVENTH AMENDMENT, dated as of June 20, 2014 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, as
further amended by that certain Fifth Amendment to Master Repurchase Agreement
dated as of October 26, 2012, as further amended by that certain Sixth Amendment
to Master Repurchase Agreement dated as of February 8, 2013, as further amended
by that certain Seventh Amendment to Master Repurchase Agreement dated as of
June 21, 2013, as further amended by that certain Eighth Amendment to Master
Repurchase Agreement dated as of September 3, 2013, as further amended by that
certain Ninth Amendment to Master Repurchase Agreement dated as of November 14,
2013, as further amended by that certain letter dated February 28, 2014, and as
further amended by that certain Tenth Amendment to Master Repurchase Agreement
dated as of March 4, 2014 (the “Existing Master Repurchase Agreement”), between
IMPAC MORTGAGE CORP., a California corporation, with an address at 19500
Jamboree Road #400, Irvine, California 92612 (the “Seller”), and CUSTOMERS BANK,
a Pennsylvania state-chartered bank, with an address at 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Maximum Aggregate Purchase Price” means One Hundred Million and 00/100 Dollars
($100,000,000.00).

 

“Pricing Rate” for all Mortgage Loans except High LTV Mortgage Loans, Aged
Mortgage Loans, Non QM Mortgage Loans, Restructured Mortgage Loans and
Repurchased Mortgage Loans, means LIBOR plus:

 

(1)                                 3.375% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.375% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.375% with respect to Transactions from the
seventy-fifth (75th) day from the Purchase Date and thereafter;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all High LTV Mortgage Loans means LIBOR plus:

 

(1)                                 3.625% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.625% with respect to Transactions from the
forty-fifth (45th) day from the Purchase Date and thereafter;

 

(3)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Aged Mortgage Loans means LIBOR plus:

 

(1)                                 4.125% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 5.125% with respect to Transactions from
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 6.125% with respect to Transactions from the
seventy-fifth (75th) day from the Purchase Date and thereafter;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

2

--------------------------------------------------------------------------------


 

“Pricing Rate” for all Non QM Mortgage Loans means LIBOR plus:

 

(1)                                 3.875% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.875% with respect to Transactions from
forty-fifth (45th) day from the Purchase Date and thereafter;

 

(3)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Repurchased Mortgage Loans, means LIBOR plus:

 

(1)                                 3.625% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.625% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.625% with respect to Transactions from the
seventy-fifth (75th) from the Purchase Date and thereafter;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Restructured Mortgage Loans means LIBOR plus:

 

(1)                                 3.375% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.375% with respect to Transactions from the
forty-fifth (45th) day from the Purchase Date and thereafter.

 

(3)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

The Pricing Rate shall change in accordance with LIBOR.

 

“Purchase Price Percentage” means, with respect to each Mortgage Loan except
High LTV Mortgage Loans, Non QM Mortgage Loans, Repurchased Mortgage Loans and
Aged Mortgage Loans, ninety-eight percent (98%); for High LTV Mortgage Loans and
Non QM Mortgage Loans, ninety-six (96%); for Aged Mortgage Loans, ninety-five
percent (95%); and for Repurchased Mortgage Loans, eighty percent (80%).

 

3

--------------------------------------------------------------------------------


 

“Repurchase Date” means the date on which Seller is to repurchase the Mortgage
Loans from Buyer provided that in no event shall the Repurchase Date be in
excess of, for all Mortgage Loans except High LTV Mortgage Loans, Non QM
Mortgage Loans and Repurchased Mortgage Loans, ninety (90) days after the
Purchase Date; for High LTV Mortgage Loans and Non QM Mortgage Loans, sixty (60)
days after the Purchase Date; and for Repurchased Mortgage Loans, one hundred
eighty (180) days after the Purchase Date.

 

“Termination Date” means June 19, 2015, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

2.                                      The following new definition is hereby
added to Section 1 (Definitions) of the Existing Master Repurchase Agreement:

 

“Non QM Mortgage Loan” means a Mortgage Loan that meets all the requirements of
this Agreement except it does not meet the definition of “Qualified Mortgage” as
that term is defined in the final rule titled “Ability to Repay and Qualified
Mortgage Standards Under Truth-in-Lending Act” effective January 10, 2014.

 

3.                                      Section 2(b)(7) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(7)                                 Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, all applicable predatory and abusive
lending, real estate settlement procedures, consumer credit protection, equal
credit opportunity, national security/anti-terror, qualified mortgage/ability to
repay (except Non QM Mortgage Loans) or disclosure laws applicable to the
origination and servicing of such Mortgage Loan have been complied with, the
consummation of the transactions contemplated hereby will not involve the
violation of any such laws or regulations, and Seller shall maintain or shall
cause its agent to maintain in its possession, available for the inspection of
Buyer, and shall deliver to Buyer, upon five (5) Business Days’ prior request,
evidence of compliance with all such requirements.

 

4.                                      Section 3(a) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(a)                                 Seller shall request a Transaction by
submitting to Buyer via Electronic Transmission a Purchase Request by 4:00 p.m.
Eastern Time on the Purchase Date.  Seller may, by paying Twenty Five and 00/100
Dollars ($25.00) (the “Same Day Funding Fee”), deliver to Buyer via Electronic
Transmission a Purchase Request after 4:00 p.m. Eastern Time on the Purchase
Date.  Buyer will use reasonable efforts to accommodate any such request but
shall have no liability if it is unable to complete the Transaction on such
day.  The Same Day Funding Fee shall only be payable if Buyer completes the
Transaction on such day.  Buyer shall have the obligation to enter into
Transactions up to the Maximum Aggregate Purchase Price.

 

4

--------------------------------------------------------------------------------


 

In addition, Seller shall provide Buyer with credit information on the Mortgage
Loan Obligor sufficient to enable Buyer to perform an independent credit
analysis on Obligor, if Buyer decides to perform an independent credit
analysis.  If Seller submits a substantial quantity of Transactions, Buyer may
use sampling techniques to independently verify credit information of the
Obligor.

 

If Buyer agrees to purchase such Mortgage Loan, then no later than the Purchase
Date Buyer shall reflect on its computer system the Mortgage Loan as purchased
(the “Confirmation”).

 

The Buyer shall provide Seller with limited on-line access to Buyer’s computer
system for the purpose of Seller submitting Purchase Requests and viewing
Confirmations.  Buyer shall provide Seller with instructions on how to access
the computer system.

 

In the event Seller disagrees with any terms of the Confirmation, Seller shall
immediately notify Buyer of such disagreement.  An objection by Seller must
state specifically that it is an objection, must specify the provision(s) being
objected to by Seller, must set forth such provision(s) in the manner that
Seller believes they should be stated, and must be received by Buyer no more
than one (1) Business Day after the Confirmation was received by Seller.

 

In connection with the sale of the Mortgage Loan to a Take-Out Investor, the
Seller shall request the Buyer deliver to such Take-Out Investor the original
Mortgage Note, and, in some cases, other documents contained in the Mortgage
Loan file, along with a bailee letter instructing the Take-Out Investor to hold
the original Mortgage Note and any other documents as bailee for the Buyer. 
Prior to such delivery, Seller shall provide Buyer with a copy of the sale
agreement, trade confirmation or similar document with such Take-Out Investor or
letter of good standing from the Take-Out Investor.  As long as Seller meets the
requirements contained in the prior two sentences, Buyer shall deliver such
documents to the Take-Out Investor within one (1) Business Day of such request
by Seller.  The bailee letter shall instruct the Take-Out Investor to send the
sale proceeds to the Buyer’s collection account.  The Seller shall provide Buyer
with a copy of the purchase advice from the Take-Out Investor and the Buyer
shall match the purchase advice against the Repurchase Price due from Seller
related to such Mortgage Loan.  Any excess proceeds shall be transferred to the
Seller’s maintenance account at the Buyer and any shortfall shall be transferred
from the Seller’s maintenance account to the Buyer’s collection account.  Upon
receipt of the entire Repurchase Price, the Buyer’s interest in such Mortgage
Loan shall be released.  The bailee letter shall provide, in the event the
Take-Out Investor does not purchase a Mortgage Loan within thirty (30) Business
Days of receipt of the original Mortgage Note, the Take-Out Investor shall
immediately return to the Buyer such Mortgage Note and other documents it
received related to such Mortgage Loan.

 

5

--------------------------------------------------------------------------------


 

5.                                      Section 3(p) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(p)(1)                  For any Mortgage Loan except Repurchased Mortgage Loans,
High LTV Mortgage Loans and Non QM Mortgage Loans, in the event the Repurchase
Date does not occur within forty-five (45) days of the Purchase Date, Seller
must immediately pay Buyer an amount equal to not less than ten percent (10%) of
the Repurchase Price.  In the event the Repurchase Date does not occur within
sixty (60) days of the Purchase Date, Seller must immediately pay Buyer an
additional amount equal to not less than ten percent (10%) of the Repurchase
Price.  In the event the Repurchase Date does not occur within seventy-five (75)
days of the Purchase Date, Seller must immediately pay Buyer an additional
amount equal to not less than ten percent (10%) of the Repurchase Price.  In the
event the Repurchase Date does not occur within ninety (90) days of the Purchase
Date, Seller must immediately pay Buyer the amount necessary to reduce the
Repurchase Price to One Hundred and 00/100 Dollars.

 

(p)(2)                  For Non QM Mortgage Loans, in the event the Repurchase
Date does not occur within thirty (30) days of the Purchase Date, Seller must
immediately pay Buyer an amount equal to not less than twenty percent (20%) of
the Repurchase Price.  In the event the Repurchase Date does not occur within
sixty (60) days of the Purchase Date, Seller must immediately pay Buyer the
amount necessary to reduce the Repurchase Price to One Hundred and 00/100
Dollars.

 

(p)(3)                  For High LTV Mortgages Loans, in the event the
Repurchase Date does not occur within thirty (30) days of the Purchase Date,
Seller must immediately pay Buyer an amount equal to not less than ten percent
(10%) of the Repurchase Price.  In the event the Repurchase Date does not occur
within forty-five (45) days of the Purchase Date, Seller must immediately pay
Buyer an additional amount equal to not less than fifteen percent (15%) of the
Repurchase Price.  In the event the Repurchase Date does not occur within sixty
(60) days of the Purchase Date, Seller must immediately pay Buyer the amount
necessary to reduce the Repurchase Price to One Hundred and 00/100 Dollars.

 

This Section 3(p) shall not apply to Repurchased Mortgage Loans.

 

6.                                      Section 3(r) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(r)                                    On a monthly basis the Buyer shall
determine the Average Outstanding Balance during the preceding month.  If the
Average Outstanding Balance is greater than Twenty Million and 00/100 Dollars
($20,000,000) but less than or equal to Thirty Million and 00/100 Dollars
($30,000,000), Buyer shall pay Seller a Price Differential rebate equal to the
product of (i) such Average

 

6

--------------------------------------------------------------------------------


 

Outstanding Balance, times (ii) 25 basis points (0.25%), divided by (iii) twelve
(12).  If the Average Outstanding Balance is greater than Thirty Million and
00/100 Dollars ($30,000,000) but less than or equal to Fifty Five Million and
00/100 Dollars ($55,000,000), Buyer shall pay Seller a Price Differential rebate
equal to the product of (i) such Average Outstanding Balance, times (ii) 37.5
basis points (0.375%), divided by (iii) twelve (12).  If the Average Outstanding
Balance is greater than Fifty Five Million and 00/100 Dollars ($55,000,000 but
less than or equal to Seventy Million and 00/100 Dollars ($70,000,000.00), Buyer
shall pay Seller a Price Differential rebate equal to the product of (i) such
Average Outstanding Balance, times (ii) 50 basis points (0.50%), divided by
(iii) twelve (12).  If the Average Outstanding Balance is greater than Seventy
Million and 00/100 ($70,000,000.00), Buyer shall pay Seller a Price Differential
rebate equal to the product of (i) such Average Outstanding Balance, times
(ii) 62.5 basis points (0.625%), divided by (iii) twelve (12).  Such rebate
shall be paid by Buyer to Seller by the twentieth (20th) day of the month of
such calculation.

 

7.                                      A new Section 5(b)(15) is hereby added
to the Existing Master Repurchase Agreement as follows:

 

(15) The total outstanding principal balance of all Non-QM Mortgage Loans owned
by Buyer after such purchase shall not exceed fifteen percent (15%) of the
Maximum Aggregate Principal Balance.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7

--------------------------------------------------------------------------------


 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

IMPAC MORTGAGE CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President & General Counsel

 

Title:

Chief Financial Officer

 

 

STATE OF CALIFORNIA

 

COUNTY OF                                 

 

On this, the          day of May, 2014, before me, the undersigned officer,
personally appeared Todd Taylor and Ron Morrison, who acknowledged themselves to
be the Chief Financial Officer and Executive Vice President & General Counsel,
respectively, of IMPAC Mortgage Corp., a corporation, and that they as Chief
Financial Officer and Executive Vice President & General Counsel, being
authorized to do so, executed the foregoing agreement for the purposes therein
contained.

 

In witness whereof, I hereunto set my hand official seal.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

Printed Name:

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

Signature Page to Eleventh Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------

 